UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SUDARSHAN THIND,
                            Plaintiff,
                                                                       19-CV-10364 (CM)
                     -against-
                                                                    ORDER OF DISMISSAL
MURPHY DANIEL; WILLIAM FLOYD,
                            Defendants.


COLLEEN McMAHON, Chief United States District Judge:

        Plaintiff, appearing pro se, brings this action under the Court’s federal question

jurisdiction. By order dated November 8, 2019, the Court granted Plaintiff’s request to proceed

without prepayment of fees, that is, in forma pauperis. For the following reasons, the complaint

is dismissed.

                                     STANDARD OF REVIEW

        The Court must dismiss an in forma pauperis complaint, or any portion of the complaint,

that is frivolous or malicious, fails to state a claim on which relief may be granted, or seeks

monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B);

see Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must

also dismiss a complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3).

        While the law mandates dismissal on any of these grounds, the court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –
to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        The Supreme Court has held that under Rule 8, a complaint must include enough facts to

state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). A claim is facially plausible if the plaintiff pleads enough factual detail to allow the

court to draw the inference that the defendant is liable for the alleged misconduct. In reviewing

the complaint, the court must accept all well-pleaded factual allegations as true. Ashcroft v.

Iqbal, 556 U.S. 662, 678-79 (2009). But it does not have to accept as true “[t]hreadbare recitals

of the elements of a cause of action,” which are essentially just legal conclusions. Twombly, 550

U.S. at 555. After separating legal conclusions from well-pleaded factual allegations, the court

must determine whether those facts make it plausible – not merely possible – that the pleader is

entitled to relief. Id.

                                         BACKGROUND

        The Court gleans the following facts from Plaintiff’s complaint. On November 4, 2019,

Plaintiff went to the United States Bankruptcy Court for the Southern District of New York at

Bowling Green to make his “final payment.” Defendants Murphy Daniel and William Floyd,

whom Plaintiff identifies as being United States Marshals, were working as security guards.

Defendants checked Plaintiff’s bags and cell phone, and asked Plaintiff for identification.

Plaintiff gave them his driver’s license, which they scanned. When Plaintiff asked for his license

to be returned, Defendants were unable to find it. Plaintiff sued Defendants in small claims court,

seeking $1,200. The outcome of that matter is not clear.




                                                  2
                                          DISCUSSION

       The doctrine of sovereign immunity bars federal courts from hearing all suits against the

United States of America except where sovereign immunity has been waived. United States v.

Mitchell, 445 U.S. 535, 538 (1980) (quoting United States v. Sherwood, 312 U.S. 584, 586

(1941)). Plaintiff does not specify a cause of action in his complaint. Because Plaintiff seeks

money damages for injuries allegedly caused by federal employees, 1 the Court construes the

complaint as seeking relief under the Federal Tort Claims Act (FTCA), 28 U.S.C. §§ 1346(b),

2671-80. The FTCA provides for a waiver of sovereign immunity for certain claims for money

damages arising from the tortious conduct of federal government officers or employees acting

within the scope of their office or employment. See 28 U.S.C. § 1346(b)(1).

       But a plaintiff must comply with the FTCA’s procedural requirements before a federal

court can entertain his claim. See Johnson v. Smithsonian Inst., 189 F.3d 180, 189 (2d Cir. 1999),

abrogated on other grounds, United States v. Kwai Fun Wong, 135 S. Ct. 1625 (2015). Before

bringing a claim in a federal district court under the FTCA, a claimant must first exhaust his

administrative remedies by filing a claim for damages with the appropriate federal government

entity and must receive a final written determination. See 28 U.S.C. § 2675(a). If no final written

determination is made by the appropriate federal government entity within six months of the date

of the claimant’s filing, the claimant may bring an FTCA action in a federal district court. See id.

This requirement is jurisdictional and cannot be waived. 2 See Celestine v. Mount Vernon

Neighborhood Health Ctr., 403 F.3d 76, 82 (2d Cir. 2005).


       1
           The Court will assume for purposes of this order that Defendants are federal employees.
       2
          The proper defendant in an FTCA claim is the United States. 28 U.S.C. § 2679(a),
(b)(1); see also Spinale v. U.S. Dep’t of Agric., 621 F. Supp. 2d 112, 117 (S.D.N.Y.) (“[T]he only
proper defendant in an FTCA action is the United States, and not a federal agency or individual
employees of a federal agency[.]”), aff’d, 356 F. App’x 465 (2d Cir. 2009) (summary order).


                                                 3
       Here, Plaintiff does not allege any facts demonstrating that he has filed an administrative

claim under the FTCA with a federal government entity for damages, and he does not allege that

he has subsequently received a final written determination before bringing this action, or that it

has been more than six months since he has filed such an administrative claim. Because the

events giving rise to this complaint occurred on November 4, 2019, Plaintiff could not have

exhausted his administrative remedies as the FTCA requires. Accordingly, the Court dismisses

Plaintiff’s claims under the doctrine of sovereign immunity. See Montero v. Travis, 171 F.3d 757,

760 (2d Cir. 1999).

                                         CONCLUSION

       The Clerk of Court is directed to assign this matter to my docket, mail a copy of this

order to Plaintiff, and note service on the docket. Plaintiff’s complaint, filed in forma pauperis

under 28 U.S.C. § 1915(a)(1), is dismissed under the doctrine of sovereign immunity pursuant to

28 U.S.C. § 1915(e)(2)(B)(iii).

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

       The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.

SO ORDERED.

 Dated:    December 3, 2019
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge




                                                 4
